DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 1/24/22. Claims 6,  12, and 17 are cancelled. Claims 1-5, 7-11, 13-16, and 18-19 are pending. Claims 13-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/21.
Claims 1-5, 7-9, 11, and 16 are currently under consideration for patentability under 37 CFR 1.104.

Terminal Disclaimer
The terminal disclaimer filed on 1/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/169,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections Withdrawn
The objection to the specification because the abstract of the disclosure contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 8 because of the following informalities:  the claim contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The amendments to claims 4 and 16 have made them separate subject matter and the claims are no longer substantial duplicates. See MPEP § 608.01(m).

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase reciting “-“ and “is a bond” should be amended to remove the symbol, and describe the invention in words. For example “the dash marks represent bonds”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the Markush style-grouping of chemical structures lacks a conjunction, such as “and”. Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 1-5, 7-9, 11, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 6 and 17 are rendered moot by cancellation of the claims. 

The rejection of claims 1-5, 7-9, 11, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 6 and 17 are rendered moot by cancellation of the claims. 

The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot by cancellation of the claim.  

The rejection of claim(s) 1-2, 4, 8, 9, 11, 16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/195904 A1; filed 6/18/15; published 12/23/15 (hereinafter “the ‘904 reference”) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 17 is rendered moot by cancellation of the claim. 

The rejection of claim(s) 1-5, 7-8, 11, and 16 under 35 U.S.C. 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0076438 A1; filed 11/22/16; priority 11/23/15 (hereinafter “the ‘438 reference”) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 6 and 17 are rendered moot by cancellation of the claims. 
  
The rejection of claims 1-2, 4-5, 7-8, 11, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 13, and 14 of copending Application No. 17/169,087 (reference application) is withdrawn in light of the Terminal Disclaimer filed 1/24/22. The rejection of claims 6 and 17 are rendered moot by cancellation of the claims. 

New Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0076438 A1; filed 11/22/16; priority 11/23/15 (hereinafter “the ‘438 reference”) in view of Goodman (American Health & Drug Benefits 2013 Apr; 6(3): 72-76).  
The instant claims teach a conjugate of the formulation Ab-(L-D)n where Ab is an antibody, L is a linker, D is a small molecule drug that inhibits tumor cells. Claim 2 requires that the light chain molecule is coupled to at least one drug molecule. The light chain can have an EKH motif and the drug molecule is linked to a lysine of the motif. The antibody-drug conjugate must have an average number of coupled drugs to the antibody. The antibody can bind to HER2. The conjugate can be in a pharmaceutical composition which comprises a pharmaceutically acceptable carrier. 
The ‘438 reference shows a compound that is identical to ZV0201 in claim 9 (labeled I-3). The drug antibody ratio average is 3.5 (see e.g. paragraph [0011]). The antibody can be trastuzumab, which is a monoclonal anti-HER2 antibody (see e.g. paragraph [0011]-[0013] and [0048]). The cytotoxic agents can be linked to lysine residues on the antibody surface (see e.g. paragraph [0007]). The light chain has an EKH motif (see [0063]), which would inherently be a motif on the antibody surface, therefore the conjugation would inherently occur at this location. The linkers of the I-3 molecule match those of the instant claims. The conjugate can be present in a pharmaceutical composition (see e.g. paragraph [0020] and [0105]). 
The ‘438 reference does not name the specific species of pertuzumab. 
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to use pertuzumab in the conjugate formula of the ‘438 reference.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Goodman teaches that pertuzumab (also called Perjeta) was approved in July of 2012 by the FDA (see e.g. page 72, right column). Pertuzumab was hailed as “an advancement in the treatment of breast cancer that has not been seen since Herceptin was launched,” (see e.g. page 73, left column). Pertuzumab shows an advantage over trastuzumab, because pertuzumab does not show additive harmful effects on left ventricular ejection fraction (LVEF) which is seen with trastuzumab (see e.g. page 76, left column). The pertuzumab could be reasonably substituted into the conjugate, using routine experimentation, since the structure of antibody constant regions is very similar. One of skill in the art would have motivation to select pertuzumab based on its known superiority for producing less effect on LVEF. It would have been predictable, based on similarity of structure between antibodies, that the antibody pertuzumab could be conjugated to the compounds of the ’438 reference in place of trastuzumab, without alterations in the components or function. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/13/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645